— In an action on a note in which plaintiff moved pursuant to CPLR 3213 for summary judgment in lieu of complaint, plaintiff appeals from an order of Supreme Court, Kings County (Douglas, J.), dated January 3, 1983, which denied its motion. Order affirmed, without costs or disbursements. Defendant’s affirmative defense of fraud in the inducement is sufficiently supported by the affidavits and documents submitted by defendant in opposition to plaintiff’s motion so as to make inappropriate a grant of summary judgment at this juncture. The conclusory nature of some of the statements contained in defendant’s affidavits may be due to the fact that there has been no discovery in this case. Plaintiff may renew its motion, if it be *792so advised, when discovery is completed (CPLR 3212, subd [f]; Feldman v Esikoff, 93 AD2d 807). Gibbons, J. P., Bracken, Brown and Niehoff, JJ., concur.